 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
        SEATTLE TIMES COMPANY,
 7                          Plaintiff,
 8           v.
 9      LEATHERCARE, INC.; STEVEN RITT;
        and the marital community composed of
10      STEVEN RITT and LAURIE ROSEN-                        C15-1901 TSZ
        RITT,
11
                            Defendants/Third-Party           MINUTE ORDER
12                          Plaintiffs,

13           v.

14      TOUCHSTONE SLU LLC; and
        TB TS/RELP LLC,
15
                            Third-Party Defendants.
16
        The following Minute Order is made by direction of the Court, the Honorable
17 Thomas S. Zilly, United States District Judge:

18           (1)    By Minute Order entered October 16, 2018, docket no. 288, the Court
     indicated that the request for costs included in the motion for attorney’s fees filed by
19   Touchstone SLU LLC and TB TS/RELP LLC (“Touchstone”), docket no. 281, was
     untimely. The Court did NOT grant Touchstone an extension of time to tax costs, but
20   rather treated Touchstone’s motion, docket no. 281, as asking for additional time to tax
     costs in the manner set forth in Local Civil Rule 54(d). Touchstone has since filed a bill
21   of costs, docket no. 307, which was incorrectly noted for the first Friday after filing, and
     renoted by the Clerk to November 30, 2018. See Local Civil Rule 54(d)(1) (referencing
22   Local Civil Rule 7(d)(3)). Meanwhile, LeatherCare, Inc. filed a response to the bill of

23

     MINUTE ORDER - 1
 1 costs, indicating its mistaken belief that Touchstone had been granted an extension of
   time to tax costs, but had failed to do so within 21 days of the date the extension had been
 2 granted. See Resp. at 2 (docket no. 308). Shortly thereafter, Touchstone filed a notice of
   appeal from the Minute Order entered October 16, 2018. See Notice (docket no. 309).
 3 In light of Touchstone’s appeal and the procedural posture of this matter, the Court
   ORDERS as follows:
 4
                  (a)    Touchstone’s request for an extension of time to tax costs is
 5         STAYED pending a decision of the United States Court of Appeals for the Ninth
           Circuit in Case No. 18-35966, regarding Touchstone’s appeal from the Minute
 6         Order entered October 16, 2018, docket no. 288; and

 7                 (b)   Touchstone’s bill of costs, docket no. 307, is STRICKEN without
           prejudice to refiling, if appropriate, after the stay imposed in Paragraph 1(a) is
 8         lifted.

          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record and to the United States Court of Appeals for the Ninth Circuit.

10         Dated this 16th day of November, 2018.

11
                                                     William M. McCool
12                                                   Clerk

13                                                   s/Karen Dews
                                                     Deputy Clerk
14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
